Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Support for the amendments was found in the specification as argued by Applicant.
	The amended claims are viewed as clearly showing their metes and bounds.
	United States Patent Application Publication No.: US 2019/007404 A1 (Igari) is a prior work of the Applicant of the Present Application. Igari demonstrates an environment that the present application would be used in but did not teach the present claimed invention. United States Patent Application Publication No.: US 2018/0152336 A1 (ANDO et al.) teaches an different method of protocol management that does not antedate or render obvious in combination with the previous prior art of record the claimed invention.
	The particular claimed method of device specific authentication and protocol management method were not found to be antedated or rendered obvious by the prior art.
	Claims 1-10 are allowed,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434